DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 2-5, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. 103 have been fully considered and are persuasive. None of the cited references disclose a connecting portion integrally formed in one-piece with an opposing wall and joined to a framework in the inside space of the filter element. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (JP 2011-074865 A) in view of Kawajiri (US Patent Application Publication 2011/0139278) in view of Suzuki (US Patent Application Publication 2005/0053500) in view of Kohlhaas (US Patent Number 6,423,221) in view of Kato (US Patent Number 5,110,265) and further in view of Ito (US Patent Number 6,582,599).
Regarding claim 8, Ueno discloses a fuel pump unit to be installed in a sub-tank comprising: 
a suction filter (16) that is configured to filter fuel; and
a fuel pump (8A) that is configured to suction the filtered fuel, which is filtered through the suction filter, wherein: 
the fuel pump includes: 
a rotational axis (PJ), the rotatable axis;
a suction hole portion (67); and
an outer peripheral wall (87) that continuously extends all around the rotational axis and surrounds the suction hole portion;
the suction filter includes:
a filter element (75) that is entirely placed on an axial side of the fuel pump, wherein the filter element is configured to filter the fuel and conduct the filtered fuel into an inside space of the filter element; and
a joining member (74) that is formed integrally in one piece and is configured to hold the filter element away from the bottom wall of the sub-tank installed in an inside of a fuel tank, wherein the joining member includes a columnar hole portion that has an inner peripheral wall (86) and is configured in a columnar hole form, and the outer peripheral wall of the fuel pump and the inner peripheral wall of the columnar hole portion are opposed to each other and are fitted with each other, so that the columnar hole portion communicates between the inside space and the suction hole portion;
the fuel pump is surrounded by the inner peripheral wall at an inside of the columnar hole portion and further includes a bottom surface, in which the suction hole portion opens; and

Ueno does not disclose the fuel pump includes: 
a rotatable shaft that is placed along the rotational axis and is configured to be rotated, the rotational axis of the rotatable shaft extending in an axial direction of the rotatable shaft; 
a rotor portion that is received in a rotor receiving chamber and is configured to rotate in response to rotation of the rotatable shaft; 
the suction hole portion allowing fuel to be suctioned into an inside of the rotor receiving chamber; and
a bottom wall of the sub-tank is placed in the axial direction of the rotatable shaft, 
the joining member configured to hold the filter element entirely away from the fuel pump, so that an axial extent of the filter element and an axial extent of the fuel pump do no overlap with each other in the axial direction of the rotatable shaft. 
Kawajiri discloses a fuel pump (16) that includes a rotatable shaft (15) placed along a rotational axis and is configured to be rotated;
a rotor portion (14) that is received in a rotor receiving chamber and is configured to rotate in response to rotation of the rotatable shaft;
a suction hole portion (20) through which the fuel is suctioned into an inside of the rotor receiving chamber;
a bottom wall (25) of a tank (24) is placed in the axial direction of the rotatable shaft,

Kawajiri teaches that the pump with rotatable shaft, rotor portion and suction hole portion is similar to a commercially-available Wesco type pump [0069]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the pump and joining member disclosed by Kawajiri with the pump disclosed by Ueno to predictably pump the fuel since it has been held that where there are a number of identified predictable solutions, choosing one could be pursed with a reasonable expectation success. 
Ueno, as modified by Kawajiri, does not disclose an outer peripheral surface of the outer peripheral wall of the fuel pump and an inner peripheral surface of the inner peripheral wall of the columnar hole portion are opposed to each other and are fitted with each other, the columnar hole portion is placed such that the rotational axis extends on an inner side of the inner peripheral wall. 
Suzuki discloses a joining member that includes a columnar hole portion (17) that has an inner peripheral wall and is configured in a columnar hole form, and an outer peripheral surface of the outer peripheral wall of the fuel pump and an inner peripheral surface of the inner peripheral wall of the columnar hole portion are opposed to each other and are fitted with each other (as shown in Figure 1),  the columnar hole portion placed such that the rotational axis extends on an inner side of the inner peripheral wall [0036]; and a sub-tank (7) placed on an axial side of the fuel pump where a bottom wall of the sub-tank is placed in the axial direction. 
Suzuki teaches that in this configuration the joining member accommodates and is integral with a suitable number of vibration reducing portions 10 that absorb vibrations produced by the fuel pump [0043] [0003]. 

Ueno does not disclose the suction hole portion opens such that an opening end of the suction hole portion, through which fuel is drawn into the suction hole portion, is located in a plane of the planar bottom surface without projecting outwardly from the planar bottom surface in the axial direction or the fuel pump further comprising a connecting portion that is formed integrally with the opposing wall in one-piece wherein the connecting portion is radially spaced from the inner peripheral wall and projects from a lower surface of the opposing wall toward the filter element and is joined to a framework that is placed in the inside space of the filter element to maintain its shape. 
Kohlhaas discloses a pump assembly comprising a suction hole portion (16) that opens such that an opening end of the suction hole portion, through which fuel is drawn into the suction hole portion, is located in a plane of the planar bottom surface without projecting outwardly from the planar bottom surface in the axial direction or the fuel pump further comprising a connecting portion that is formed integrally with the opposing wall in one-piece wherein the connecting portion is radially spaced from the inner peripheral wall and projects from a lower surface of the opposing wall toward the filter element (12) and is joined to a framework (4, 13) that is placed in the inside space of the filter element to maintain its shape.
Kohlhaas teaches that the one-piece construction permits preassembly with the pump assembly (Col. 2, lines 47-59). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the filter framework disclosed by Kohlhaas with the device disclosed by Ueno to simplify preassembly. 

Kato discloses a fuel pump (40) having a planar bottom surface (in 57) in which a suction hole portion (42) opens such that an opening end of the suction hole portion, through which fuel is drawn into the suction hole portion, is located in a plane of the planar bottom surface without projecting outwardly from the planar bottom surface in the axial direction (as shown in Figures 1 or 5). 
Kato teaches that this construction yields a pump with low cost, high durability and low noise (Col. 2, lines 9-15). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the planar bottom surface disclosed by Ueno by removing the projection of the suction hole portion beyond the planar bottom surface as disclosed by Kato to reduce pump noise, reduce material cost and provide high durability. 
Ueno, as modified by Kawajiri, Suzuki, Kohlhaas and Kato does not disclose a connecting portion that is formed integrally with the opposing wall in one-piece, wherein the connecting portion is radially spaced from the inner peripheral wall and projects from a lower surface of the opposing wall toward the filter element and is joined to a framework that is placed in the inside space of the filter element to maintain a shape of the filter element. 
Ito discloses a joining member that includes: a connecting portion (13) that is formed integrally with an opposing wall (radial protrusion from 13), wherein the connecting portion is radially spaced from an inner peripheral wall and projects from a lower surface of the opposing wall toward a filter element (10) and is joined to a framework (15, 15’) that is placed in the inside space of the filter element to maintain a shape of the filter element. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the joining member disclosed by Ueno to include the connecting portion and filter framework disclosed by Ito because the framework increases the surface area of the filter which increases the efficiency of the fuel pump. 
Regarding claims 11, Ueno further discloses wherein the columnar hole portion is configured in a cylindrical columnar hole form that is coaxial with the rotatable axis, wherein the bottom surface is an opening planar surface that is in a form of a planar surface. Ueno does not disclose a rotatable shaft. Kawajiri discloses a rotatable shaft parallel with the rotatable axis disclosed by Ueno. It would have been obvious to one of ordinary skill in the art to substitute the pump disclosed by Kawajiri for the pump disclosed by Ueno for the reasons specified in reference to claim 1 above. 
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable Ueno (JP 2011-074865 A) in view of Kawajiri (US Patent Application Publication 2011/0139278) in view of Suzuki (US Patent Application Publication 2005/0053500) in view of Kohlhaas (US Patent Number 6,423,221) in view of Kato (US Patent Number 5,110,265) in view of Ito (US Patent Number 6,582,599) and further in view of Moreno (US Patent Application Publication 2016/0288028).
Regarding claim 9, Ueno et al disclose the unit of claim 8 as discussed above but does not disclose wherein the suction filter includes a contact portion that contacts the fuel pump in the axial direction. 

Moreno teaches that the suction filter so arranged also prevents foreign matter present in the fuel from being drawn into the pump housing by forcing all fuel that enters the pump to flow through the suction filter [0014, 0016]. Moreno further teaches that the suction filter structure minimizes the transmission of vibration [0018]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the filter disclosed by Ueno, Kawajiri and Suzuki to include a contact portion of a ring shape as disclosed by Moreno to prevent foreign matter from entering the pumping volume and minimize the transmission of vibration.
Regarding claim 10, Ueno, Kawajiri, Suzuki and Moreno disclose the unit of claim 9 as discussed above wherein Moreno further discloses the contact portion is in a form of a ring that is connected to an opening part of a columnar hole portion on a radially outer side of an opening part of the columnar hole portion [0014, as shown in Figures 4C and/or 4D]. 
Moreno teaches that the suction filter so arranged also prevents foreign matter present in the fuel from being drawn into the pump housing by forcing all fuel that enters the pump to flow through the suction filter [0014, 0016]. Moreno further teaches that the suction filter structure minimizes the transmission of vibration [0018]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the filter disclosed by Ueno, Kawajiri and Suzuki to include a contact portion of a ring shape as disclosed by Moreno to prevent foreign matter from entering the pumping volume and minimize the transmission of vibration.
Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (JP 2011-074865 A) in view of Kawajiri (US Patent Application Publication 2011/0139278) in view of Suzuki (US Patent Application Publication 2005/0053500) in view of Kohlhaas (US Patent Number 6,423,221) in view of Kato (US Patent Number 5,110,265) in view of Ito (US Patent Number 6,582,599) and further in view of Nagata (US Patent Number 4,869,225).
Regarding claim 14, Ueno, as modified by Kawajiri and Suzuki disclose the unit of claims 8 and 12 as discussed above but do not disclose wherein the suction filter further includes an elastic member that is placed between the bottom surface and the opposing wall. 
Nagata discloses an elastic member (55) that is placed between the bottom surface and the opposing wall (horizontal member bordering 55) (as shown in Figure 2).
Nagata teaches that the elastic member absorbs vibration of the fuel pump in the direction perpendicular to the longitudinal axis of the fuel pump (Col. 6, lines 43-45). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the elastic member disclosed by Nagata with the pump unit disclosed by Ueno, as modified by Kawajiri and Suzuki to absorb vibration between the bottom surface and the opposing wall, thereby for example preventing contacting noises from being generated.  
Regarding claim 16, Ueno, as modified by Kawajiri and Suzuki disclose the unit of claim 8 as discussed above but do not disclose the connecting portion is joined to the framework along the rotational axis. 
Nagata discloses a fuel pump unit including a framework (the body of jet pump 12 defines the sub-tank 5 housing the filter element) that is configured to maintain a shape of a filter element (56) and
a connecting portion (vertical member connected to horizontal member bordering 55) that projects from an opposing wall (horizontal member bordering 55) toward the filter element and is jointed to the framework along the rotational axis (Col. 9, lines 34-41, as shown in Figure 2). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the framework and connecting portion disclosed by Nagata with the filter disclosed by Ueno, as modified by Kawajiri and Suzuki to simplify assembly of the fuel pump unit in a fuel tank. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (JP 2011-074865 A) in view of Kawajiri (US Patent Application Publication 2011/0139278) in view of Suzuki (US Patent Application Publication 2005/0053500) in view of Kohlhaas (US Patent Number 6,423,221) in view of Kato (US Patent Number 5,110,265) in view of Ito (US Patent Number 6,582,599) and further in view of Tuckey (US Patent Number 4,500,270).
Regarding claim 15, Ueno et al disclose the pump unit of claim 8 but do not disclose wherein the rotor portion includes an inner gear or an outer gear. 
Tuckey ‘270 discloses a fuel pump unit having a rotor portion that includes: 
an inner gear (inner gear 154) that includes a plurality of external teeth and is placed coaxially with a rotatable shaft (shaft 120); and
an outer gear (outer gear rotor 152) that includes a plurality of internal teeth and is meshed with the inner gear while the outer gear is eccentric to the inner gear; and
a columnar hole portion (of cylindrical entrance collar 90) that is placed such that an outer central axis, which serves as a rotational center of the outer gear and extends in the axial direction of the rotatable shaft, extends on the inner side of an inner peripheral wall of the columnar hole portion (as shown in Figures 1 or 2). 
Tuckey ‘270 teaches that pumps utilizing a gear rotor are known in the art and teaches that In operation, fluid supply through collar 90 enters the inlet port 122 and moves into gear recesses between . 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (JP 2011-074865 A) in view of Kawajiri (US Patent Application Publication 2011/0139278) in view of Suzuki (US Patent Application Publication 2005/0053500) in view of Kohlhaas (US Patent Number 6,423,221) in view of Kato (US Patent Number 5,110,265) in view of Ito (US Patent Number 6,582,599) and further in view of Djordjevic (US Patent Number 6,345,609).
Regarding claim 19, Ueno et al disclose the pump unit of claim 8 but do not disclose wherein a radial gap is formed between the opposing wall and the inner peripheral wall of the columnar hole portion to enable flow of the fuel from the inside space of the filter element into the suction hole portion through the radial gap. 
Djordjevik discloses a fuel pump unit having a radial gap formed between an opposing wall and an inner peripheral wall of a columnar hole portion of a joining member (374) that enables a flow of fuel from the inside space of a filter element (376) into a suction hole portion of a high-pressure fuel pump (368) (as shown in Figure 25). 
Djordjevik illustrates and teaches that the radial gap spaces the opposing wall from an electric-feed primary pump 378 located in the joining member. Djordjevik teaches that this arrangement is known to those familiar with this technology to increase the efficiency of the high-pressure fuel pump (Col. 12, line 64-Col. 13, line 28). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the joining member disclosed by Ueno, Kawajiri 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747